DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 14-17, 19 and 20 are pending.  Claims 1-13 and 18 are cancelled.  Claim 20 is previously withdrawn as drawn to non-elected invention.  Accordingly, claims 14-17, and 19 are examined on merits in this Office action.  
2. 	Objection to claims 14 and 17 is withdrawn in light of Applicant’s amendment filed in the papers of September 10, 2021 and upon further consideration.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	The rejection of Claim 19 under 35 U.S.C. 112(b), as being indefinite is withdrawn in light of Applicant’s amendment filed in the papers of September 10, 2021 and upon further consideration. 
5.  	The rejection of  claims 14-17 and 19 under 35 U.S.C. 103 as being unpatentable over Zou et al. (WIPO, WO 0036114, Published June 22, 2000) and Picataggio et al. (WIPO, WO 2006/052912 A2; Published May 18, 2006) in view of Puttick et al. (WO 2013/112578; Published August 1, 2013) and further in view of Xi et al. (Molecular Plant., 6(6):1975-1983; Published November 2013) is withdrawn in light of Applicant’s amendment filed in the papers of September 10, 2021 and upon further consideration.
6.	The rejection of claims 14-17 and 19 under 35 U.S.C. 103 as being unpatentable over Zou et al. (WIPO, WO 0036114, Published June 22, 2000) and Picataggio et al. (WIPO, WO 2006/052912 A2; Published May 18, 2006) in view of Puttick et al. (WO 2013/112578; Published August 1, 2013) and further in view of Xi et al. (Molecular Plant., 6(6):1975-1983; Published November 2013) and Sedbrook Applicant’s claim amendments (see claim 14) has necessitated new ejection under 103.  See item 10 below.
Information Disclosure Statement
7.	Initialed and dated copy of Applicant’s IDS form 1449 filed in the papers of September 10, 2021 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101
8.         Claims 14-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons of record stated in the Office action mailed June 10, 2021.  
            Applicant primarily argues that reciting “a non-naturally occurring pennycress” should overcome the rejection (page 5 lines 2-8).
	Applicant’s arguments are carefully considered, however in order to obviate this rejection it is suggested to change the recitation “a non-naturally occurring pennycress” to ---a non-naturally occurring pennycress mutant---- so that the claimed product does not read on product of nature.
Claim Rejections - 35 USC § 112
9.	Claims 14-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Office action mailed June 10, 2021. 
	Applicant traverses the rejection in the papers filed September 10, 2021. 
Applicant primarily argues that given independent claim 14 is limited to non-modified SEQ ID NO: 2 (TAG1) and SEQ ID NO: 10 (FAE1), the claims meet written description requirements.  It is noted Applicant meant SEQ ID NO: 34 (FAE1) not SEQ ID NO: 10 as independent claim 14 recites SEQ ID NO: 34 (FAE1) not SEQ ID NO: 10 (FAE1) (response, pages 5-6).
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Claim interpretation: It is important to note that claim 14 reads on a pennycress plant, wherein expression or activity of TAG1 and FAE1 are reduced.  This can happen through a number of ways, for example, via mutation of endogenous TAG1 and FAE1 gene(s), transgenic approach using for example, antisense, sense suppression, CRISPR/Cas, RNAi, miRNA etc. based techniques.  Furthermore, modified TAG1 and FAE1 sequence(s) can also read on any sequence having unspecified changes (mutations) in the amino acid sequence of naturally present TAG1 and FAE1 genes present within pennycress genome.  Thus by reciting SEQ ID NOs: of wild type (unmodified) TAG1 and FAE1 sequence does not address written description requirement as claims encompass unknown structures pertaining to modified sequences of TAG1 and FAE1 polypeptides.  The modified TAG1 and FAE1 polypeptide(s) are responsible for phenotype not the wild-type counterparts, which would obviously present naturally within the pennycress genome.
In light of above claim interpretations, the breadth of claims encompass any modified nucleic acid encoding any modified TAG1 polypeptide and wherein said modification results in a function of increased level of polyunsaturated fatty acid compared to a wild-type control plant. 
In light of above claim interpretations, the breadth of claims encompass any modified nucleic acid encoding any modified FAE1 polypeptide, and wherein said modification results in a function of increased level of polyunsaturated fatty acid compared to a wild-type control plant.
Thus it is maintained that the breadth of claims comprises a large genus having species with unknown structure(s) and thus their function of increased level of polyunsaturated fatty acid is either unknown or not reliably predicted.
The specification, however only describes creating Pennycress (oilseed plant) by random EMS mutagenesis.  The specification also describes structure of a wild type pennycress TAG1 amino acid sequence (Ta_TAG1; SEQ ID NO:2), a modified pennycress TAG1 amino acid sequence (Ta_tag1-1; SEQ ID NO:3), a modified pennycress TAG1 amino acid sequence (Ta_tag1-2; SEQ ID NO:4), and a modified pennycress TAG1 amino acid sequence (Ta_tag1-3; SEQ ID NO:5).   The specification also describes a wild type pennycress (Ta) FAE1 (SEQ ID NO:34), a mutant pennycress FAE1 sequence (Ta-fae1-1; SEQ ID NO:35) and a mutant pennycress FAE1 sequence (Ta-fae1-2; SEQ ID NO:36).  The specification, however only describes crossing TAG1 (tag1-3) (Trp426Stop) mutant line with FAE1 9fae1-1 (Gln340Stop) mutant line to obtain homozygous double mutant F2 seeds of tag1-3/fae1-1 comprising SEQ ID NOs: 5 and 35.  This double mutant exhibited modified triglyceride synthesis function.  See in particular, Figs 1, 2B, 9-11, 14 and 15; Examples 3-4.
	It is thus maintained that the specification fails to describe representative species of the Applicant’s broadly claimed genus comprising unknown structures (mutants) of FAE1 and TAG1 gene(s) encoding modified TAG1 and FAE1 polypeptides with reduced expression or activity, and thus the instantly claimed function of increased levels of a polyunsaturated fatty acid in said representative species is either unknown or highly unpredictable.
	 It is thus maintained that there is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of SEQ ID NOs: 3-5, 34 and 35.
	It is thus maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17. 
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of 
Accordingly, it is maintained that there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
It is thus maintained that given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
In view of above, the requirement for written description has not been met.
Claim Rejections - 35 USC § 103
10.	Claims 14-16 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (WIPO, WO 0036114, Published June 22, 2000) and Picataggio et al. (WIPO, WO 2006/052912 A2; Published May 18, 2006) in view of Puttick et al. (WO 2013/112578; Published August 1, 2013) and further in view of Xi et al. (Molecular Plant., 6(6):1975-1983; Published November 2013), Sedbrook et al. (Plant Science, 227:122-132, 2014), Blande et al. (GenBank Sequence Accession NO. GEVK01020461.1, Published November 4, 2016) and Claver et al. (GenBank Sequence Accession NO. GenBank KT223025.1, Published November 29, 2015).
Applicant’s claim amendments (see claim 14) has necessitated this rejection.
Claim interpretation: It is important to note that claim 14 reads on a pennycress plant, wherein expression or activity of TAG1 and FAE1 are reduced.  This can happen through a number of ways, for example, via mutation of endogenous TAG1 and FAE1 gene(s), transgenic approach using for example, antisense, sense suppression, CRISPR/CAS, RNAi, miRNA etc. based techniques.  Furthermore, modified TAG1 and FAE1 sequence(s) can also read on any sequence having unspecified changes (mutations) in the amino acid sequence of naturally present TAG1 and FAE1 genes present within pennycress genome.  Thus by reciting SEQ ID NOs: of wild type (unmodified) TAG1 and FAE1 sequence does not address written description requirement as claims encompass unknown structures pertaining to modified sequences of TAG1 and FAE1 polypeptides.  The modified TAG1 and FAE1 polypeptide(s) are responsible for phenotype not the wild-type counterparts, which would obviously present naturally within the pennycress genome.
Zou et al. teach a method of producing oilseed plant with increased polyunsaturated fatty acid content, comprising a modified genome by having 81 bp insertion (SEQ ID NO:23, AS11 mutant) in a wild-type TAG1 coding sequence encoding wild type TAG1 protein.  The AS11 mutant from Arabidopsis (member of oilseed crop plant Brassicaceae to which also pennycress belongs) comprises a modified nucleic acid encoding a modified TAG1 coding sequence as set forth in SEQ ID NOs: 23/24 encoding modified TAG1 polypeptide as set forth in SEQ ID NO: 25 with reduced TAG1 activity and/or expression.  See in particular, abstract; page 23, lines 30-31; SEQ ID NOs: 23-25, SEQ ID NO: 1, Figure 10. 
Picataggio et al. teach increasing levels of a polyunsaturated fatty acids in an oilseed plant (e.g. Brassica species, a member of oilseed crop plant Brassicaceae to which also pennycress belongs) by reducing or disrupting the expression or activity of an endogenous gene encoding said diacylglycerol O-acyltransferase 1 (TAG1) protein using gene disruption, antisense or mutagenesis based approach.  Picataggio et al. further teach that since oil biosynthesis competes with polyunsaturation during 
Neither Zhou et al. nor Picataggio et al. teach reducing or suppressing expression of FAE1 protein in an oilseed plant.
Puttick et al. teach oilseed plant and seed derived thereof (Camelina sativa plants, member of oilseed crop plant Brassicaceae to which also pennycress belongs) transformed with FAE1 amiRNA construct to reduce FAE1 gene expression and its encoded FAE1 protein.  The transgenic plants (seeds) exhibited about 30% increase in the levels of oleic acid (18:1 Δ9), about 34% increase in linoleic acid (18:2 Δ9, 12), and about 27% increase in linolenic acid (18:3) as compared to control.  The transgenic plants (seeds) also exhibited less than 2% eicosenoic acid (20:1) as compared to control. The reference further teach that Camelina (oilseed plant) oil contains high PUFA  (polyunsaturated fatty acids) content which confers low oxidative stability in refined oil, and therefore limits Camelina oil in industrial applications.  In order to make it suitable for industrial application, the reference teaches that this can be achieved by suppressing or reducing expression of FAE1 gene expression.  See in particular, Introduction, summary, page 1;Example 8, Table 10; Example 10, tables 13 and 14.
	Xi et al. teach using RNA-guided genome editing using CRISPR/Cas based system in targeting an endogenous plant gene to suppress or eliminate its expression in plant cells.  The reference clearly suggests the advantages and precision of using CRISPR/Cas based system of targeting endogenous plant genes from diverse plant species to eliminate or suppress expression of said targeted endogenous gene.  Xi et al. further teach that CRISPR-cas system can be used as an efficient and powerful tool for gene editing and precise genome editing in plants by using multiple guided RNAs (gRNAs) with a 20-22 nt region designed to pair with distinct genomic sites which are followed by the protospacer-adjacent 
Given (i) Zou et al. teach oilseed plant from Brassicaceae with increased polyunsaturated fatty acid content, comprising expression of a modified TAG1 polypeptide with reduced expression and/or reduced activity; (ii) Picataggio et al. teach that, since oil biosynthesis competes with polyunsaturation during oleaginy, and it is possible to reduce or inactivate the activity of DGAT1 (same as TAG1), so as to reduce the overall rate of oil biosynthesis while concomitantly increasing the percent of PUFAs that are  incorporated into the lipid and oil fractions and (iii) Puttick et al. teach that inhibiting or down-regulating expression of endogenous FAE1 gene results in significant drop in eicosenoic acid (20:1), and significant increase in oleic acid (18:1 Δ9), linoleic acid (18:2 Δ9, 12), and linolenic acid (18:3), it would have been obvious and within the scope of an ordinary skill in the art to have used any technique that suppresses or reduces the expression of an endogenous plant TAG1 and FAE1 genes, including the CRISPR/Cas based gene editing system as taught by Xi et al. as a matter of design choice to obtain oilseed plant with increased polyunsaturated fatty acid content with significant drop in eicosenoic acid (20:1), and significant increase in oleic acid (18:1 Δ9), linoleic acid (18:2 Δ9, 12), and linolenic acid (18:3) to produce an oilseed crop with desired seed oil composition with a reasonable expectation of success without any surprising results.
It would have been prima facie obvious, and within the scope of an ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of predictable variants (techniques available for suppressing or eliminating endogenous gene expression) including highly efficient and precise CRISPR/Cas based system taught by Xi et al. to down-regulate expression of any plant endogenous gene including endogenous TAG1 and FAE1 genes et al. to produce an oilseed 
Zou et al., Picataggio et al., Puttick et al., or Xi et al. do not teach modifying oilseed composition in a pennycress plant, a member of oilseed crop plant Brassicaceae.
Sedbrook et al. teach that pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season.  Sedbrook et al. further teach that pennycress can have triple-use in seed oil/meal/cover crop owing to its possible use as a biofuels feedstock and seed meal source along with controlling soil erosion and role in pest suppression due to glucosinolate-derived compounds in pennycress tissues.
Sedbrook et al. also teach that pennycress has high level of erucic acid (22:1), a long chain hydrocarbon that confers poor cold flow properties to biodiesel (a biofuel) and FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties) resulting in high oleic acid.  The reference further teach that loss-of-function mutations in FAE1 can be efficiently achieved by targeted genome editing technique using CRIPR/Cas9 system DNA constructs which are designed to contain short guide RNAs that will complementarily bind to the FAE1 gene sequence to be targeted.  See in particular, abstract, page 123; introduction, Figure 1 page 124; page 125, Figure 2; page 128; page 129-130.
Blande et al. teach  a nucleic acid sequence encoding a diacylglycerol O-acyltransferase 1 (TAG1) polypeptide from oilseed Noccaea (same as pennycress) belonging Brassicaceae, and having about 80% identity to instant SEQ ID NO: 2.  See in particular, pages 1-2.
Claver et al. teach oilseed pennycress plant FAE1 gene coding sequence having 100% identity to instant SEQ ID NO: 1 and encoding a FAE1 protein having 100% amino acid sequence identity to instant wild-type oilseed pennycress plant FAE1 protein as set forth in instant SEQ ID NO: 34.  See in particular, pages 1-2.

11-A.	Applicant’s arguments: Applicant while conceding that cited references disclose all the claimed elements, however alleges that present obviousness analysis is based on hindsight analysis, and lack of motivation to combine the cited references.  Applicant further argues none of the cited art references teach modification of FAE1 and TAG1 genes.  Applicant further argues that Sedbrook et al. teachings fail to cure the deficiencies of the combined teachings of other cited art references (response, pages (7-9).
11-B.	Response to Applicant’s arguments: Applicant’s arguments are carefully considered but are deemed to be unpersuasive. 
In response to Applicant’s arguments that none of the cited references teach simultaneous modifications of TAG1 and FAE1 genes, it is important to note that present rejection is based on obviousness analysis and not on anticipation analysis. Furthermore, the present obviousness analysis on the Applicant’s claimed invention is also based on the rationale “obvious to try”. Also, see MPEP 2143 [R-08.2017] Part E (example 3) which states:
In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of situations where ‘obvious to try’ is erroneously equated with obviousness under § 103." Kubin, 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful; and (2) when what was "obvious to try" was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it. Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

In the instant case, given (a) Zou et al. teach oilseed plant from Brassicaceae with increased polyunsaturated fatty acid content, comprising expression of a modified TAG1 polypeptide with reduced expression and/or reduced activity; (b) Picataggio et al. teach that since oil biosynthesis competes with polyunsaturation during oleaginy, and it is possible to reduce or inactivate the activity of DGAT1 (same as TAG1), so as to reduce the overall rate of oil biosynthesis while concomitantly increasing the percent of PUFAs that are  incorporated into the lipid and oil fractions; (c) Puttick et al. teach that inhibiting or down-regulating expression of endogenous FAE1 gene results in significant drop in eicosenoic acid (20:1), and significant increase in oleic acid (18:1 Δ9), linoleic acid (18:2 Δ9, 12), and linolenic acid (18:3); and (d) Sedbrook et al. teach (i) pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season, and (ii) FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties in biofuel application) resulting in high oleic acid, it would have been obvious and within the scope of an ordinary skill in the art to have obviously modified (reduced) endogenous TAG1 and FAE1 gene expression by trying to employ any gene editing techniques, including one taught by Xi et al. or any gene expression reducing techniques such as the one taught by Picataggio et al. and/or Puttick et al. that were widely known and used prior to the earliest filing date of the claimed invention to increase levels of polyunsaturated fatty acids (e.g. oleic acid) and decrease erucic acid, and thus to arrive at the instantly claimed invention with a reasonable expectation of success and without any surprising results.  Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of reducing erucic acid levels to make pennycress more acceptable as a source of biofuel as asserted by Sedbrook et al.
It may be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the prima facie case of obviousness.  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above to arrive with a reasonable expectation of success and without any surprising results.
It is further important to note that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
It is further maintained that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above by combining the cited art to arrive with a reasonable expectation of success and without any surprising results.
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above by combining the cited art to arrive with a reasonable expectation of success and without any surprising results.
Thus, it is maintained that the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Accordingly, the rejection is maintained.
Conclusion
12.	Claims 14-17 and 19 remain rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663